Citation Nr: 1534992	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-02 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to December 1981.


This appeal to the Board of Veterans' Appeals (Board) arises from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  That rating decision denied service connection for a psychiatric disability.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It is argued that the Veteran had an inferred claim of service connection for a psychiatric disability in January 1982, since psychiatric problems were mentioned on a VA examination report later that same year.  There was not mention of psychiatric disability in the Veteran's claim for compensation in January 1982.  Mention of a disability on an examination or treatment report does not constitute a claim for compensation benefits, since the veteran had not been granted service connection for psychiatric disability, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]." See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

A VA examination in March 1982 resulted in a diagnosis of anxiety reaction, with depressive features in partial remission.  It was noted that he had received treatment for psychiatric problems at the Mental Health Center "in Albert Lea" since his service discharge in December 1981; those records have not been associated with the claims file.  The May 2010 VA examination report concluded that affective distress in service was attributable to alcohol abuse, suggesting that there was no primary psychiatric disability exhibited in service.  It was also concluded that psychiatric disability was not secondary to service-connected physical disability; there was no indication whether psychiatric disability was aggravated by service-connected physical disability.  These matters should be considered and discussed.  

VA records date back to August 1998, and a report from the Minneapolis VAMC notes that there are no records available from 1982 to 1983.  However, the Veteran's VA examination noted that the Veteran received treatment at the Minneapolis VAMC in 1988, at Mount Sinai in 1989, and "ADS" in 2006 through 2007.  A treatment record from January 2002 also mentions treatment received by the Veteran in 1989 at Abbott.  These records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request any outstanding medical records related to the Veteran's mental health, to include any records from the Mental Health Center  in "Albert Lea" dated from 1981/1982 to present, the Minneapolis VAMC from 1984 through August 6, 1998 and records from Mount Sinai, "ADS", and Abbott.  

All efforts to obtain the above-described records must be documented.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given notice and allowed an opportunity to provide such records.  He should be advised that, if he still has any copies of his service treatment records, submitting copies would be helpful to deciding his claim.

2.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of any psychiatric disability exhibited.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

(a) For each psychiatric disability exhibited, the examiner should indicate whether it at least as likely as not (probability of 50 percent or more) had its clinical onset in service or is otherwise attributable to the Veteran's military service.  It should also be indicated whether it is a primary psychiatric disability or secondary to alcohol or substance abuse.  

(b)  If not, is it at least as likely as not caused or aggravated by service-connected physical disabilities?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements.  The examiner should specifically consider the Veteran's service treatment records, the March 1982 VA mental health examination, and the effect of the service-connected residuals of sphincterotomy, tinnitus and bilateral hallux valgus.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case, and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

